                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

CHERYL LINDSEY                                                                      PLAINTIFF

VS.                                             CIVIL ACTION NO.: 1:19-CV-00015-SA-DAS

NORTH MISSISSIPPI MEDICAL CENTER, INC.
NORTH MISSISSIPPI HEALTH SERVICES, INC.                                         DEFENDANTS

                               AGREED ORDER OF DISMISSAL

       The Parties have agreed to, and request, the dismissal without prejudice of all of Plaintiff

Cheryl Lindsey’s claims against the Defendant identified as “North Mississippi Health Services,

Inc.” and its dismissal without prejudice from this lawsuit. As the Parties agree to this dismissal,

it is hereby ORDERED that “North Mississippi Health Services, Inc.” is terminated as a Defendant

from this lawsuit and shall be removed from the caption of this lawsuit. This Agreed Order of

Dismissal does not impact North Mississippi Medical Center, Inc.’s status as a Defendant.

       SO ORDERED, this the 28th day of October, 2019.



                                              /s/ Sharion Aycock
                                              UNITED STATES DISTRICT JUDGE
Agreed to by:

/s/ Ron L. Woodruff
Ron L. Woodruff, Esq.
Attorney for Plaintiff

/s/ Martin J. Regimbal
Martin J. Regimbal, Esq.
Attorney for Defendants
